DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention generally relates to a gauge wheel comprising open spaces in its ground-contacting surface.  Such a wheel would naturally have a smaller ground-contacting area than a standard gauge wheel.  The “size and shape” limitation relates to the entire scope of design of the ground-contacting fingers, and the specification offers no further discussion of what sizes or shapes would be necessary in order to provide a greater ground-contacting area than a solid gauge wheel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlagel (U.S. 5,970,891) in view of Weisz (U.S. 2017/0208734).
Regarding claim 1, Schlagel discloses (Fig. 5A-5B) a device for planting seeds, the device comprising: at least one planter gauging wheel (Fig. 1, 20), comprising a centrally positioned hub; an outer circumference ring; a plurality of ground contacting fingers (22); the ground contacting fingers having a proximal end, a distal end, and a center region, wherein the center regions of the ground contacting fingers connect to the spokes and outer circumference ring at equivalent intervals from both adjacent ground contacting fingers; a plurality of spokes, the spokes having a proximal end and a distal end; at least one soil covering assembly (Fig. 1, 30; Col. 3, lines 12-13); at least one soil cutting disk (Fig. 1, 11); wherein the proximal ends of the spokes connect to the centrally positioned hub, and the distal ends of the spokes connect to the outer circumference ring.  Schlagel does not teach a seed metering device, or that the proximal end of the ground contacting fingers connect to the outer circumference contacting ring, but rather that the center regions do.
Weisz teaches (Fig. 2-3) a planter comprising at least on metering device ([0059], 4-6) and at least one planter gauging wheel (22), comprising a centrally positioned hub (88); an outer circumference 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schlagel by disposing an outer circumference ring (not necessarily one and the same as that currently disposed on the gauging wheel disclosed by Schlagel) on an inner side of the gauging wheel in order to better remove soil buildup from the soil cutting discs.  For this purpose, as a matter of obvious design, the outer circumference ring of this combination would be connected to the proximal end of the ground contacting fingers so as to contact the soil cutting disks.
Regarding claim 2, Schlagel further teaches (Fig. 7B) that at least one ground contacting finger (82) may not have its center region connected to the distal end of one of the spokes (some of the ground contacting fingers being connected directly adjacent to the spokes and others not being connected directly adjacent to the spokes).
Regarding claim 3, Schlagel further teaches (Fig. 7B) that at least one ground contacting finger that does not have its center region connected to the distal end of one of the spokes is placed between ground contacting fingers that do have their center region connected to the distal end of one of the spokes
Regarding claims 4, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the size of the centrally positioned hub any necessary to ensure that the wheel is properly mounted to an axle and structurally supported.  It has been held that limitations relating to the size of parts are not sufficient to patentably distinguish over prior art.  In re Rose, 105 USPQ 237.
Regarding claims 5, Weisz teaches (claim 12) that the gauge wheel may be comprised of a material selected from the group consisting of plastic, metal, glass, and wood.  It would have been reasonable to one having ordinary skill in the art to arrange the combination of Schlagel and Weisz (including the centrally positioned hub) in this way.
Regarding claims 6, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the size of the spokes any necessary to ensure that the wheel structure is sufficiently supported.  It has been held that limitations relating to the size of parts are not sufficient to patentably distinguish over prior art.  In re Rose, 105 USPQ 237.
Regarding claims 7, Weisz teaches (claim 12) that the gauge wheel may be comprised of a material selected from the group consisting of plastic, metal, glass, and wood.  It would have been reasonable to one having ordinary skill in the art to arrange the combination of Schlagel and Weisz (including the spokes) in this way.
Regarding claim 8, Schlagel further teaches (Col. 3, lines 6-9) that dimensions of the ground contacting fingers are variable, with an example length range of 4 to 7 inches and an example diameter range of 0.25 to 0.75 inches being comparable to the claimed size ranges.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the size of the ground contacting fingers any necessary to ensure an adequate base to support the weight of the device and without penetrating the ground due to high downward pressure.  It has been held that limitations relating to the size of parts are not sufficient to patentably distinguish over prior art.  In re Rose, 105 USPQ 237.
Regarding claims 9, Weisz teaches (claim 12) that the gauge wheel may be comprised of a material selected from the group consisting of plastic, metal, glass, and wood.  It would have been reasonable to one having ordinary skill in the art to arrange the combination of Schlagel and Weisz (including the ground contacting fingers) in this way.
Regarding claim 10, Schlagel further teaches (Fig. 5B) that the proximal ends of the ground contacting fingers connecting perpendicularly to the outer circumference ring.
Regarding claim 11, Schlagel further teaches (Fig. 6B, 7B, 8B, 11B, 13B) that the proximal ends of the ground contacting fingers may connect at an angle of about 10 to 80 degrees to the outer circumference ring.
Regarding claim 12, Schlagel further teaches (Fig. 8B) that the proximal ends of the ground contacting fingers may connect at an angle of about 45 degrees to the outer circumference ring.
Regarding claim 13, Schlagel further teaches (Fig. 5A) that there may be at least 5 spokes attached between the centrally positioned hub and the outer circumference ring.
Regarding claim 14, Schlagel further teaches (Fig. 5A) that there may be at least 8 ground contacting fingers attached to the outer circumference ring.
Regarding claim 15, Schlagel further teaches (Fig. 3, 11, 20; Col. 3, lines 33-37) that the planter gauging wheel is in close proximity to the soil cutting disks (i.e. near but not touching).
Regarding claim 16, while Schlagel in view of Weisz does not teach the flex of the gauging wheel, Weisz does teach the material and Weisz and Schlagel together teach the structure as described above.  The flex of the gauge wheel is a function of the wheel’s material and structure, and It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to design the gauge wheel such that its flex was as low as necessary to ensure that the device could act sufficiently as a weight-bearing structure and to avoid deviations in the gauged planting depth.
Regarding claims 17, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the size and shape of parts any necessary to ensure that the device works as intended as a matter of obvious design, e.g., provides a sufficient base for supporting the weight of the device without causing a high downward pressure that penetrates the wheel far into the ground.  It has been held that limitations relating to the size of parts are not sufficient to patentably distinguish over prior art.  In re Rose, 105 USPQ 237.  Furthermore, the limitation set forth in claim 17 essentially amounts to being substantially similar to what is considered standard, and therefore cannot be considered novel or nonobvious.

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.
On page 7 of arguments, Applicant claims that no rationale was provided to modify Schlagel’s invention.  However, as set forth in the prior Office Action and reiterated herein, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schlagel in the way described in order to better remove soil buildup from the soil cutting discs.  Weisz teaches this advantage as described and, in fact, generally pertains to this advantage.
On page 9 of arguments, Applicant claims that it would not have been obvious to modify Schlagel by moving the outer circumference ring without likewise moving the hub and spokes.  However, Weisz shows (Fig. 3B) a hub and spokes positioned and connected to the gauge wheel in a center region whereas the outer circumference ring is positioned on an inner side, supporting the assertion that it would have been obvious to dispose the outer circumference ring of Schlagel without moving the hub and spokes.  Furthermore, it should not require additional rationale to not move the hub and spokes.  As a structure designed to support the wheel, one may reasonably desire to dispose the hub and spokes in a center region to lessen stresses on the ground-contacting components.  Furthermore, as further clarified in the rejection above, an additional ring may obviously be used.  One having ordinary skill in the art could reasonably contemplate any number of reasonable configurations of the combination, for the reason described, such that the claim limitations are met.


On page 10 of arguments, Applicant claims that a combination of Schlagel and Weisz is improper.  However, Applicant describes a combination with additional details than were ever described in this or the prior Office Action.  It is noted that the combination described by Examiner includes nothing relating to the tire of Weisz, but only essentially to disposing a contact ring on the inner side of the wheel of Schlagel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schaffert (U.S. 2016/0050837) (see Figs. 8-32)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671